STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
STEPHANIE R. STOWERS,                                                            July 15, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 11-0902 (BOR Appeal No. 2045244)
                   (Claim No. 2010125090)

AMERICAN KIDNEY STONE MANAGEMENT, LTD,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Stephanie R. Stowers, by Lawrence B. Lowry, her attorney, appeals the
decision of the West Virginia Workers’ Compensation Board of Review. American Kidney
Stone Management, LTD, by Lisa Warner Hunter, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated May 9, 2011, in which
the Board affirmed the October 19, 2010, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s June 29, 2010, order. The
Court has carefully reviewed the records, written arguments, and appendices contained in the
petition, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

         Ms. Stowers was working for American Kidney Stone Management, LTD, as a
lithotripsy technologist, when she injured her lower back on January 26, 2010, while
manipulating the lithotripsy equipment. Ms. Stowers had previously injured her back in April of
2009 while working for the same employer, but under a different workers’ compensation insurer.
Ms. Stowers’s January 26, 2010, injury was held compensable for a lumbar sprain. On June 29,
2010, nearly 22 weeks after the injury, the claims administrator denied trigger point injections,
additional physical therapy and follow-up appointments with the neurosurgeon.

      The Office of Judges affirmed the claims administrator’s orders, finding that the
preponderance of the evidence shows that trigger point injections, additional physical therapy
                                                1
and follow-up appointments are not medically related or reasonably required for the treatment of
the claimant’s January 26, 2010, compensable injury. On appeal, Ms. Stowers argues that the
medical evidence clearly establishes that a new injury occurred on January 26, 2010. American
Kidney Stone Management, LTD, argues that the requested additional medical benefits exceed
the Rule 20 Guidelines for a lumbar sprain and are therefore unreasonable.

        West Virginia Code of State Rules § 85-20.37.5 provides that “the estimated duration of
care for a lumbar sprain is 0 to 4 weeks; not to exceed 8 weeks.” West Virginia Code of State
Rules § 85-20.37.6 provides that “a diagnosis of sprain/strain exceeding this 8 week period
requires detailed reevaluation…private carrier…may require an IME to verify the diagnosis and
will authorize continued treatment/coverage in its sole discretion.”

        The Office of Judges found Dr. Mukkamala’s IME opinion persuasive. Dr. Mukkamala
found Ms. Stowers had reached maximum medical improvement with her continued pain being
attributed to her previous injury and degenerative disc disease. In affirming the denial of trigger
point injections, additional physical therapy and follow-up appointments, the Office of Judges
noted that it would be unreasonable to attribute the claimant’s ongoing need for treatment to the
January 26, 2010, lumbar sprain after considering the seriousness of claimant’s April of 2009
injury, the relatively mild nature of a lumbar sprain and the fact that claimant suffers from
degenerative disc disease. The Board of Review reached the same reasoned conclusion in its
decision of May 9, 2011. We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: July 15, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2